Coawe221 tepvO00d22 IFW Dinewumrentt37 AiiestO2/02(241 Rage loti FRagpiibt39

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

 

 

 

for the
District of Maine
)
)
U.S. Bank Trust, N.A., as Trustee for LSRMF MH )
Master Participation Trust II )
Plaintiff(s) ) ;
V. Civil Action No. 2:21-cv-00042-LEW
)
)
)
_Janice Geaumont _v )
Defendant(s) )

SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Janice Geaumont
10 Commodore Dr.
Sanford, ME 04073

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

John A. Doonan, Esq.

Reneau J. Longoria, Esq.

Doonan, Graves & Longoria, LLC
100 Cummings Center, Suite 225 D
Beverly, MA 01915

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

Date: 02/03/2021 -

 

 

 

Christa K. Berry
Clerk, U.S. District Court
Qag6e2224 Cy ONOeee LEW, Daswmenits; FediQ2Z/8/2t Rage2cfiz2 Fagen

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No. 2:21-cv-00042-LEW

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (Y)

This summons for (name of individual and title, ifany) “Soy sc C gn, 0, panes i

 

was received by me on (date); tn. wl. deh
fs

 

Wf I personally served the summons on the individual at place) 99 Copp pyc, bore WO@.

 

Shed Wo x. on (date) 9 fi / p22

© I left the summons at the individual’s residence or usual place of abode with (name)
, a person of suitable age and discretion who resides there,

 

On (date) , and mailed a copy to the individual’s last known address; or

OF Iserved the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

 

On (date) ; OF
1 Ireturned the summons unexecuted because 5 Or
OF Other (specify):
My fees are $ for travel and $ for services; for a total of $ 0.00 ;

I declare under penalty of perjury that this information is true.

Date: of Jy VE, / Zoe < Ci

Sérver's signature

Doak Z. Phan rots, Cri DB Dx. tay Jerfe Cow ty

“ Printed name and title.

 

fe Lyirria. Wee a thin L fle O¥e07

rver’s address

Additional information regarding attempted service, etc:

ol [poniieeset al

 
